Citation Nr: 1000968	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The appellant had active military service from May 1967 to 
February 1970, and was discharged under conditions other than 
honorable.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1971 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

An administrative decision characterizing the appellant's 
discharge as dishonorable was first issued in February 1971, 
in response to an inquiry by the state of Texas when the 
appellant applied there for unemployment benefits (not the 
appellant).  It does not appear that the appellant was 
notified of that decision until November 2005, after he filed 
a claim for compensation with VA.  

Because he did not have an opportunity to appeal the 1971 
decision, the Board finds that his November 2006 notice of 
disagreement is, in fact, a disagreement with the 1971 
decision.  The RO issued a statement of the case in May 2008, 
and the appellant submitted a timely appeal.  Thus, the 
matter currently before the Board is whether the February 
1971 determination of the character of the appellant's 
discharge as under dishonorable conditions is correct.  

The issue of whether new and material evidence has been 
offered to reopen the claim (the issue cited in the Statement 
of the Case dated May 2008) is not before the Board or RO, 
since the decision never became final and remains open.

The appellant initially had requested a hearing on this 
matter, but subsequently withdrew that request in February 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  38 C.F.R.  
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Additionally, the VA's duty to assist the claimant 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The appellant has not been sent a VCAA letter, to include 
being specifically informed of the requirements set forth in 
38 C.F.R. § 3.12(b) regarding the characterization of 
discharge.  Thus, the appropriate actions should be taken to 
ensure that the directives of VCAA have been followed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The appellant 
is to be notified of the requirements for 
eligibility to VA compensation and pension 
benefits, to include the provisions of 38 
C.F.R.  § 3.12 regarding character of 
discharge.  

2.  The AMC/RO should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


